446 So. 2d 39 (1984)
Wilmer E. BAKER
v.
E.E. BALL, individually, and d/b/a Owen and Ball, Attorneys at Law.
82-784.
Supreme Court of Alabama.
February 10, 1984.
*40 Wilmer E. Baker, pro se.
Carroll H. Sullivan of Gaillard, Little, Hume & Sullivan, Mobile, for appellees.
EMBRY, Justice.
This is an appeal from a judgment dismissing Wilmer E. Baker's action for damages for alleged negligence of attorney E.E. Ball in and about the handling of matters for Baker as a client of Ball.
Ball filed a Rule 12(b)(6), ARCP, motion in response to Baker's complaints. The trial court granted the motion and denied Baker's motion to reconsider.
Although we need not address the issue, the trial court based its ruling upon the one-year statute of limitations applicable to torts in general. This was a negligence action against an attorney. The complaint is sufficient to withstand a 12(b)(6) motion. Under the present rules of pleading, dismissal of the action was error. Rule 8(a), ARCP.
The statute of limitations is an affirmative defense and must be so pleaded. Rule 8(c), ARCP.
The applicable statute of limitations is six years. § 6-2-34, Code 1975. The action was filed well within that time period.
For the reasons stated, the judgment below must be and it is hereby, reversed.
REVERSED AND REMANDED.
TORBERT, C.J., and MADDOX, FAULKNER, ALMON, SHORES, BEATTY and ADAMS, JJ., concur.
JONES, J., not sitting.